DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 12, 2021 has been entered.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sangret (US 6,269,709) in view of Segawa et al. (US 7,183,681).
Sangret discloses and shows a worm reducer comprising: 
a housing (60) including a wheel accommodating portion, and a worm accommodating portion which has a center axis arranged at a skew position with respect to a center axis of the wheel accommodating portion and which includes an axial intermediate portion open to the wheel accommodating portion; 

a worm (20) including worm teeth disposed on an outer circumferential surface to mesh with the wheel teeth, the worm being rotatably supported inside the worm accommodating portion, wherein a proximal end portion of the worm is connected to a drive shaft (not shown) such that torque can be transmitted, 
wherein an inner circumferential surface of the worm accommodating portion includes a housing side step surface (right side of housing, left of bearing 24a) which faces a proximal end side in an axial direction of the worm, 
wherein an outer circumferential surface of the worm includes a worm side step surface (left axial side of radial protrusion at bearing 24a) which faces the housing side step surface in the axial direction at a portion axially deviated from a portion where the worm teeth are disposed,
wherein the housing side step surface and the worm side step surface are parallel to each other, 
wherein an axial interval between the worm side step surface and the housing side step surface is shorter than a minimum value of an axial interval between a tooth bottom surface of a dummy tooth portion present at an end portion of the worm teeth on a proximal end side in the axial direction of the worm and a tooth tip surface of the wheel teeth (see figure below),
wherein holding recesses are provided on inner circumferential surfaces of one axial (proximal) side and another axial (distal) side of the worm accommodating portion, a smaller-diameter portion is provided on an inner circumferential surface of the axial intermediate portion of the worm accommodating portion (smaller than the holding recess of the one axial (proximal) 
wherein an elastic biasing mechanism is provided in the holding recess on the other axial (distal) side of the worm accommodating portion, the elastic biasing mechanism is configured to elastically bias the distal end portion of the worm toward the worm wheel.
Sangret does not show inner diameter of the other axial (distal) holding recess being larger than that of the small-diameter portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to resize the other axial (distal) holding recess to be larger than that of the small-diameter portion as it has been noted that limitations relating to the size are not sufficient to be patentably distinguishable over the prior art.  See MPEP 2144.04(IV)(A).
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, the other axial (distal) holding recess receives a bearing and an elastic biasing mechanism, the bearings and elastic biasing mechanisms of both Sangret and the instant application provide the same function (rotationally support the worm gear shaft and urge the worm shaft toward the worm wheel to prevent backlash, respectively).

Segawa teaches a worm reducer wherein an inner circumferential surface of the worm accommodating portion includes a housing side step surface which faces a proximal end side in an axial direction of the worm and wherein an outer circumferential surface of the worm includes a worm side step surface which faces the housing side step surface in the axial direction at a portion axially deviated from a portion where the worm teeth are disposed, and further wherein the housing side step surface is inclined such that an inner diameter increases as proceeding toward the proximal end side, and wherein the worm side step surface is inclined such that an outer diameter increases as proceeding toward the proximal end side.
Because both Sangret and Segawa teach worm gear drives for power steering assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute an annular set of side step surfaces for an inclined set of side step surfaces to achieve the predictable result of allowing uninhibited rotation of the worm and worm shaft.

    PNG
    media_image1.png
    353
    326
    media_image1.png
    Greyscale

 claim 3, the housing side step surface is provided around an entire circumference of the worm accommodating portion, and the worm side step surface is provided around an entire circumference of the worm.
Regarding claim 4, the worm side step surface is provided on the outer circumferential surface of the worm at a portion closer to a proximal end side than the worm teeth in the axial direction of the worm and has an outer diameter larger than a tip diameter of the worm teeth.
Regarding claim 8, a distal end portion of the worm is supported by a bearing (30), wherein the housing includes a holding recess having an opening portion (62) which internally fits and holds the bearing, wherein a cover (50) is provided to fit into the holding recess to close the opening portion, and wherein an axial interval between the worm side step surface and the housing side step surface is shorter than an axial length of a fitting portion (which radially contacts inner circumference of opening portion, 62) of the cover to the opening portion of the holding recess.
Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.
At page 6 of Applicant’s remarks, Applicant makes assumptions about the cited references (Sangret (US 6,269,709) and Segawa et al. (US 7,183,681)).  Namely that the left end of the worm from Sangret would collide with the housing when the worm is displaced toward the left and that the eccentric (item 50 of Sangret) would be difficult to install.  
Sangret shows a circlip at the proximal end portion of the worm that not only prevents the bearing 24a from axial movement toward the right, but also prevents the worm from axial 
Regarding Segawa, Applicant states Segawa does not teach or suggest a worm side step surface collides with a housing side step surface when the worm is displaced in an axial direction, that the worm side step surface and the housing side step surface are not parallel or close to enough to form a labyrinth and therefore cannot prevent grease from escaping from the meshing portion.  
First, Examiner does not understand if Applicant wants or does not want the worm side step surface to collide with the housing side step surface if the worm is displaced in an axial direction toward the wheel accommodation portion.
Second, though the worm side step surface and the housing side step surface are not parallel, that feature and limitation has been covered and read by Sangret.  Segawa was introduced to include the feature and limitation of the worm side step surface and the housing side step surface being inclined.
Lastly, it is unclear as to how the inclined worm side step surface and the housing side step surface are to prevent grease from escaping from the meshing portion when the figures of the instant application do not show any grease retaining feature beyond the worm side step surface and the housing side step surface.  Please clarify.
In conclusion, Sangret in view of Segawa teach the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658